Citation Nr: 1456756	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-43 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased initial disability rating in excess of 20 percent for gout.  

2.  Entitlement to an increased initial disability rating in excess of 30 percent prior to March 16, 2012 for depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence.  

3.  Entitlement to an increased initial disability rating in excess of 10 percent prior to March 16, 2012, and an increased disability rating in excess of 20 percent thereafter, for degenerative disc disease (DDD) and spondylosis of the cervical spine.  

4.  Entitlement to an increased initial disability rating in excess of 10 percent prior to March 16, 2012, and an increased disability rating in excess of 20 percent thereafter, for DDD, spondylosis, and spondylolisthesis of the lumbar spine, with degenerative joint disease (DJD) of the thoracic spine.  

5.  Entitlement to an initial compensable disability rating prior to November 20, 2008, and an increased disability rating in excess of 10 percent thereafter, for DJD of the right knee.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007.  

This appeal comes to the Board of Veterans' Appeals (Board) from August 2008 and March 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

During the pendency of the appeal, a September 2009 RO decision increased the assigned disability rating for the Veteran's service-connected gout from 0 percent to 20 percent, effective June 1, 2007.  Additionally, an October 2010 RO decision increased the assigned disability rating for the Veteran's service-connected right knee DJD from 0 percent to 10 percent, effective November 20, 2008.  Finally, a November 2012 RO decision increased the assigned disability ratings for the following service-connected disabilities:  depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence (from 30 percent to 100 percent), DDD and spondylosis of the cervical spine (from 10 percent to 20 percent), and DDD, spondylosis, and spondylolisthesis of the lumbar spine, with DJD of the thoracic spine (from 10 percent to 20 percent), all effective March 16, 2012.  However, as the assigned disability ratings do not represent a total grant of benefits sought on appeal, the claims for increased disability ratings remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran initially requested a hearing before the Board in his October 2009 VA Form 9 substantive appeals.  However, in January 2013, the Veteran submitted a statement indicating that he wished to withdraw his request for a Board hearing and requesting the Board to decide his appeal based on the evidence of record.  As such, the Veteran's prior hearing request is withdrawn and the Board will proceed to adjudicate the Veteran's claims on appeal.  38 C.F.R. § 20.702(e) (2014).  

The issues of entitlement to a permanent and total rating for service-connected depression and entitlement to dependency benefits have been raised by the record in March 2013, March 2014, and September 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's gout has produced flare-ups of pain resulting in some decreased function, however, he has not displayed symptom combinations productive of definite impairment of health objectively support by examination findings or incapacitating exacerbations occurring three or more times a year; therefore, his gout disability is most closely approximated by the assigned 20 percent disability rating.  

2.  Prior to June 25, 2010, the Veteran's depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence was primarily manifested by symptoms of depressed mood, sleep impairment, and isolation, which are most closely approximated by the assigned initial 30 percent disability rating.  

3.  From June 25, 2010, the Veteran's depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence was primarily manifested by symptoms of depression, sleep impairment, irritability, tense affect, impaired concentration and memory, and suicidal thoughts, with an assigned GAF score of 55 being representative of moderate symptoms which are most closely approximated by an increased 50 percent disability rating.  

4.  Prior to March 16, 2012, the Veteran's DDD and spondylosis of the cervical spine was manifested by chronic pain, forward flexion limited to no worse than 40 degrees, and combined range of motion no worse than 250 degrees, without muscle spasm, guarding, spinal ankylosis, or incapacitating episodes, which is most nearly approximated by the assigned 10 percent disability rating.  

5.  From March 16, 2012, the Veteran's DDD and spondylosis of the cervical spine was manifested by chronic pain and forward flexion limited to no worse than 30 degrees, without muscle spasm, guarding, spinal ankylosis, or incapacitating episodes, which is most nearly approximated by the assigned 20 percent disability rating.  

6.  Prior to March 16, 2012, the Veteran's DDD, spondylosis, and spondylolisthesis of the lumbar spine, with DJD of the thoracic spine was manifested by chronic pain, forward flexion limited to no worse than 65 degrees, and combined range of motion no worse than 210 degrees, without muscle spasm, guarding, spinal ankylosis, or incapacitating episodes, which is most nearly approximated by the assigned 10 percent disability rating.  

7.  From March 16, 2012, the Veteran's DDD, spondylosis, and spondylolisthesis of the lumbar spine, with DJD of the thoracic spine is manifested by chronic pain and forward flexion limited to no worse than 50 degrees, without muscle spasm, guarding, or spinal ankylosis, and incapacitating episodes over the past 12 months lasting at least 2 weeks but less than 4 weeks, which is most nearly approximated by the assigned 20 percent disability rating.  

8.  Prior to November 20, 2008, the Veteran's right knee DJD was manifested by x-ray evidence of arthritis with painful unlimited range of motion, which is most nearly approximated by an increased 10 percent initial disability rating.  

9.  From November 20, 2008, the Veteran's right knee DJD was manifested by x-ray evidence of arthritis with painful noncompensable limited range of motion, which is most nearly approximated by the assigned 10 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for gout have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5002, 5017 (2014).  

2.  The criteria for an increased disability rating of 50 percent for depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence have been met from June 25, 2010, but no earlier.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9434 (2014).  

3.  The criteria for an initial disability rating in excess of 10 percent prior to March 16, 2012, and an increased disability rating in excess of 20 percent thereafter, for DDD and spondylosis of the cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2014).  

4.  The criteria for an initial disability rating in excess of 10 percent prior to March 16, 2012, and an increased disability rating in excess of 20 percent thereafter, for DDD, spondylosis, and spondylolisthesis of the lumbar spine, with DJD of the thoracic spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2014).  

5.  The criteria for an initial 10 percent disability rating prior to November 20, 2008 for DJD of the right knee have been met; however, the criteria for an increased disability rating in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claims arise from his disagreement with initial evaluations assigned following the grant of service connection.  As such, the Board notes that once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, the Veteran was provided with appropriate notice regarding how to substantiate an increased rating claim by way of a November 2008 letter.  

Regarding the duty to assist, the Veteran's claims file includes VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements of the Veteran and others.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran was provided with relevant VA examinations and/or opinions in December 2007, November 2008, January 2010, December 2010, and March 2012.  The examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's claims on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities addressed herein since he was last examined in March 2012.  38 C.F.R. § 3.327(a).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  For these reasons, the Board finds that the VA examinations and opinions of record are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal which has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  


II.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  


II.A.  Increased Rating - Gout  

The Veteran seeks an increased disability rating in excess of 20 percent for his service-connected gout disability.  

The Veteran's gout is current rated under Diagnostic Code (DC) 5017.  See 38 C.F.R. § 4.71a, DC 5017 (2014).  According to the rating schedule, diseases rated under DCs 5013 through 5024 are to be rated based on limitation of motion of the affected parts as degenerative arthritis, except for gout, which is rated under DC 5002, the criteria for evaluating rheumatoid arthritis.  38 C.F.R. §4.71a.  DC 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  Id., DC 5002.  Moreover, the ratings for the active process are not combined with the residual ratings, and the higher evaluation is to be assigned.  Id.  

When rating gout as an active process under DC 5002, a minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  Id.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id.  Finally, a maximum 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  Id.  

Although DC 5002 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule, both within the same chapter regarding evaluating disability of the musculoskeletal system , specifically intervertebral disc syndrome, and in the rating schedule regarding the digestive system.  See Id., DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

DC 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Id.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5002.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (2014).  

The Veteran's service treatment records document his complaints of pain in his left great toe beginning in September 2005, when he was admitted to the hospital emergency room.  A subsequent October 2005 x-ray revealed osseous and soft tissue changes suggestive of gouty arthritis.  The Veteran was prescribed Indocin and Allopurinol to treat his gout.  A February 2007 examination at the Veteran's separation from active service did not document current gout; however, a concurrent report of medical history notes gouty arthritis in his left big toe beginning in 2005.  

VA treatment records beginning in October 2007 document that the Veteran had recently experienced an attack of gout for the third time that year and he was to begin receiving prescription salsalate and allopurinol to treat his condition.  Subsequent VA treatment records document his ongoing use of daily Allopurinol to treat his gout condition.  

The Veteran was first afforded a VA examination regarding his gout disability in December 2007.  At that time, the Veteran reported a history of pain, swelling, and redness in his left great toe beginning in 2004.  He reported that he had not had an attack of gout since he started taking daily prescription Allopurinol for the condition in October 2006; the examiner correctly noted that the Veteran had not experience a flare up of gout since October 2007.  The Veteran also denied current pain in his left large toe or any current symptoms of an acute gouty attack.  Upon physical examination, the VA examiner noted there was no functional limitation on standing or walking, no use of corrective devices, and no effect upon the Veteran's daily activities.  There was no evidence of any abnormal shoe wear pattern, callusing of the Veteran's left foot, or abnormal skin breakdown.  The Veteran exhibited normal alignment of the left foot and there was no pain with manipulation or motion of the left foot or left great toe.  Laboratory studies revealed elevated uric acid, consistent with diagnosed tophaceous gout involving the medial aspect of the left first metatarsal head.  

The Veteran was afforded a subsequent VA examination in November 2008.  At that time, he reported that he continued to take prescription Allopurinol five days per week.  Physical examination showed no heat, erythema, effusion, or tenderness of the affected joint in the Veteran's left foot.  The Veteran displayed a normal gait, with no tenderness on manipulation of the foot.  Notably, the examiner diagnosed historical gout, not seen upon examination.  

Most recently, the Veteran was afforded a VA examination for his gout condition in March 2012.  The Veteran reported having four gout attacks from 2009-2010 and that he required daily prescription medication.  He reported his last gout attack in December 2011 lasted for approximately six days.  The examiner diagnosed the Veteran with gout which required continuous medication, but which had not resulted in weight loss or anemia.  Upon physical examination, the examiner noted there was no pain associated with any joint, no limitation of joint movement, no joint deformities, and no systemic involvement other than joints attributable to the Veteran's gout condition.  The examiner noted that the Veteran had incapacitating exacerbations two times per year and that during these acute flare ups, the Veteran has to stay off his feet and use crutches to ambulate.  He stated that these periods had lasted for about two weeks in the past twelve months, with the most recent being in December 2011 for approximately six days.  However, there were no constitutional manifestations associated with active joint involvement which were totally incapacitating.  Regarding assistive devices, the examiner documented occasional use of crutches and regular use of a cane by the Veteran, although he noted that the Veteran's lumbar spine, thoracic spine, and right knee all together required the Veteran to use a cane for mobility, and he was unable to attribute a relative contribution of any of the Veteran's conditions to his need for a cane without resorting to baseless speculation.  He further noted that the Veteran's gout condition does not impact his ability to work.  Finally, x-ray imaging of the Veteran's feet was consistent with the Veteran's history of gout.  

Private treatment records document that the Veteran was seen in March 2009 for a gouty attack affecting his left great toe; which was treated with medication.  In July 2009, the Veteran was seen for new onset of right ankle pain and swelling, without erythema; this was also diagnosed as gout.  A July 2009 Multiple Impairment Questionnaire also references the Veteran's history of elevated uric acid.  The Veteran was also seen in September 2009 for a complaint of right great toe pain and swelling, which was worsened by walking and improved with rest.  His toe was noted to be swollen, erythematous, warm to the touch, and extremely painful; this was consistent with gout.  The Veteran was treated with medication and subsequently laboratory results confirmed elevated uric acid.  In July 2010, the Veteran again experienced an acute gout attack in his left great toe; this was treated with prescription methylprednisolone.  

The Veteran submitted a July 2009 statement wherein he reported having gout attacks in March 2009, May 2009, and July 2009.  He reported seeking treatment in March and July, and stated that he self-medicated in May 2009 with medication left over from his March 2009 attack.  He reported that his gout attacks were now affecting him in different joints, including his right great toe, right ankle, and left ankle, and that when the attacks occur, he experiences pain for approximately five days and he is unable to walk without crutches or a walker.  The Veteran's spouse also submitted a July 2009 statement confirming the Veteran's May 2009 gout attack during which he treated himself with medication from a prior attack.  

In his October 2009 substantive appeal, the Veteran indicated his belief that a higher disability rating was warranted for gout based on having 3 or more episodes of gout within the previous 12 months.  A subsequent statement submitted by the Veteran in May 2010 reported that his four gout attacks in 2009 affected him in the same manner during service and since, and that when an attack occurs, he is completely unable to apply pressure to the affected area.  

In a November 2010 statement, the Veteran again asserted that his four gout attacks during 2009 warranted an increased disability rating of 60 percent under DC 5002.  He noted that his gout attacks affect him in the same way each time, in that he is unable to bear any weight in the affect area and cannot walk without the use of crutches or a cane.  

After a thorough review of all of the evidence of record, the Board finds that the Veteran's service-connected gout has not been more than 20 percent disabling  for any period on appeal.  Specifically, the Veteran's service-connected gout is not characterized by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year such as to warrant an increased disability rating of 40 percent under the relevant rating criteria.  

The Board has considered the appropriateness rating any chronic residuals, such as limitation of motion or ankylosis, under an appropriate diagnostic code; however, there is no competent evidence of record regarding limitation of motion or ankylosis as a result of the Veteran's gout.  In particular, the March 2012 VA examiner found that there was no joint involvement due to gout.  Moreover, to the extent the Veteran's competent reports of painful motion would constitute compensable manifestations, the Board notes that they would only entitle the Veteran to the minimum compensable rating, and not the increased disability rating that he currently seeks.  See 38 C.F.R. § 4.59.  

Here, the medical evidence of record demonstrates that the Veteran has experienced symptoms of gout and consistent flare ups, including four separate attacks during 2009, and that he has received continuous treatment throughout the appeal period.  However, upon VA examination in December 2007 and November 2008, the Veteran's gout was essentially asymptomatic.  At the most recent VA examination in March 2012, the VA examiner noted that the Veteran experienced incapacitating exacerbations resulting from gout twice per year, and that during these acute flare ups, the Veteran has to stay off his feet and use crutches to ambulate; however, there was no resulting weight loss or anemia, no joint involvement, and no other systemic involvement.  

The Board affords great probative value to the VA examinations of record, as reviewed above.  The examiners reviewed the Veteran's claims file, obtained a medical history, and conducted thorough physical examinations.  While the March 2012 VA examiner documented that the Veteran experiences two incapacitating exacerbations per year, the Board notes that this is not sufficient to meet the rating criteria for an increased 40 percent disability rating under DC 5002.  Moreover, the Veteran's gout attacks have not been shown to require bed rest prescribed by a physician.  

The Board acknowledges the Veteran's contention that he has experienced four gout attacks during a twelve month period, specifically during 2009, with continuing flares of gout, the most recent occurring in December 2011.  His spouse has corroborated his statements that he experiences flare-ups on multiple occasions, and private treatment records document treatment for his gout attacks on at least three occasions during 2009, and subsequently in July 2010.  

In this case, the Board finds that the statements of the Veteran and his spouse regarding his symptomatology are competent and credible, as their statements reflect symptoms capable of observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, neither the private treatment records nor the lay evidence establishes that the Veteran's gout attacks and flare ups are incapacitating in nature.  While such evidence documents flare-ups with resulting pain that limits the Veteran's mobility, the Veteran has not been shown to have been prescribed bed rest for his gout disability, neither has he contended as much.  

Thus, it is apparent that the Veteran experiences flare-ups of pain due to gout resulting in some decreased function, however, he has not displayed symptom combinations productive of definite impairment of health objectively support by examination findings or incapacitating exacerbations occurring three or more times a year; therefore, an increased 40 percent disability rating is not warranted for any period on appeal.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased initial disability rating in excess of 20 percent for gout for the entire period on appeal.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Increased Rating - Depressive Disorder, Prior to March 16, 2012

The Veteran also seeks entitlement to an increased initial disability rating in excess of 30 percent prior to March 16, 2012 for depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence.  

The Board again notes that during the pendency of the appeal, a November 2012 RO decision increased the assigned disability rating for depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence from 30 percent to 100 percent, effective March 16, 2012.  As this does not represent a total grant of benefits sought on appeal, the claim for increased disability ratings in excess of 30 percent prior to March 16, 2012, remains before the Board.  See AB, 6 Vet. App. at 38.  

The Veteran's service-connected depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence is rated as 30 percent disabling prior to March 16, 2012 under DC 9434 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9434 (2014).  

The Board notes that effective August 4, 2014, VA amended the portion of the rating schedule which deals with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  However, this rulemaking applies only to claims for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Board notes that the Veteran's claim has been certified to the Board since December 2012.  Moreover, as discuss above, the Board only considers herein the rating period prior to March 16, 2012, when the Veteran was assigned a maximum 100 percent rating for his psychiatric disability as diagnosed under the prior DSM-IV.  Therefore, the Board will consider and apply the prior regulations herein.  See id.  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Service treatment records contain a January 2007 psychiatric evaluation documenting the Veteran's complaints of mood swings.  He reported symptoms including irritability with verbal outbursts, isolation, sleep trouble, loss of pleasure, and low energy, but denied suicide attempts, assaults, psychosis, obsessive behavior, or feelings of hopelessness.  He also reported drinking three to four drinks every night current, in addition to prior substance abuse treatment.  A mental status examination found that he was neatly groomed, logical, coherent, and appropriate.  Memory and concentration were normal, with good judgment and fair insight.  The examining physician diagnosed alcohol abuse, rule out depression and anxiety, and assigned a GAF score of 65.  

The Veteran was first afforded a VA examination regarding his mental health in December 2007.  At that time, the Veteran denied any psychiatric hospitalizations or any mental health outpatient care for depression.  He reported that he had not worked since retiring from the military, and the VA examiner commented that his decision not to work appears to be due to him avoiding a stressful work environment.  The Veteran further reported that he was married with 4 children and that although he maintained strong, supportive family relationships, he would otherwise isolate socially by staying at home.  The VA examiner noted that the Veteran was able to appropriately interact with others, complete all activities of daily living, and meet family and work responsibilities.  A mental status examination showed no impaired thought process or communication, with cooperative behavior.  The Veteran denied suicidal or homicidal ideations as well as delusions and hallucinations, and he was fully alert and oriented with normal speech.  There were no obsessive or ritualistic behaviors, no panic attacks, no memory loss, or other cognitive impairments.  The Veteran reported symptoms including depressed mood and significant sleep impairment, but denied impairments of impulse control.  The examiner diagnosed depressive disorder, not otherwise specified (NOS), and assigned a GAF score of 66.  

The Veteran was next afforded a VA examination for his depressive disorder in November 2008.  At that time, he reported having increased irritability and decreased socialization over the past year, which he attributed to his knee and back pain.  The Veteran appeared clean, neatly groomed, and fully oriented with intact attention, normal affect, and a cooperative attitude.  There were no impairments of speech, psychomotor activity, thought processes, or thought content.  Judgment and insight were intact, and memory functions and impulse control were normal.  There were no delusions or hallucinations, inappropriate behaviors, panic attacks, obsessive or ritualistic behaviors, or homicidal or suicidal thoughts, and no problems with activities of daily living.  The Veteran reported that he was unable to work due to his inability to be around people, and his physical limitations.  The examiner diagnosed depressive disorder, NOS, and assigned a GAF score of 50; however, notably, the examiner found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  

Private treatment records, including SSA disability records, also document relevant mental health treatment.  

A November 2007 review of systems contained within an unrelated private neurological examination documents no depression, or homicidal or suicidal ideation.  

In April 2009, the Veteran underwent a private psychiatric evaluation to determine his eligibility for SSA disability benefits.  He appeared neatly dressed and well-groomed, alert, and appropriate, although the examining physician noted he was elusive and appeared irritable and annoyed throughout most of the interview; consequently, she noted that the information in the evaluation was suspect, given the Veteran's slightly uncooperative demeanor and occasionally vague reporting.  His Speech and motor activity were normal, with organized thought processes, and no evidence of formal thought disorder such as hallucinations or delusions.  The Veteran denied suicidal or homicidal ideation.  His attention and concentration were limited, and his memory appeared impaired.  After a mental evaluation, the physician diagnosed alcohol dependence and assigned a GAF score of 65.  Regarding his ability for occupational functioning, the physician reported that the Veteran would be able to understand instructions given by an employer and recall most information, and there was no indication that he would be unable to sustain concentration during a regular work shift.  She noted that the Veteran appeared comfortable, with no anxiety, in an unfamiliar environment, although she stated that he may have some difficulty relating to others in an appropriate fashion.  

A May 2009 letter from the Veteran's private physician reported that the Veteran was cognitively impaired by his narcotic medications and that he could not be reasonably expected to hold useful employment.  

A May 2009 mental residual functional capacity assessment found that overall, the Veteran was able to meet the basic mental demands of competitive, remunerative, unskilled work on a sustained basis, particularly in settings of low social contact, including the abilities to: understand, carry out, and remember simple instructions; make judgments commensurate with the functions of unskilled work; respond appropriately to supervision, coworkers and work situations; and deal with changes in a routine work setting.  

A July 2009 statement by a private physician reports that the Veteran is limited in his ability to work due to pain and impaired cognition, that he is not expected to be able to perform useful work in the future, and that his very poor prognosis was not anticipated to improve.  

In June 2010, the Veteran reported having difficulty with sleeping, decreased energy, appetite, and irritability in relation to increased physical pain.  Upon examination, he was fully alert and oriented with good hygiene, irritable mood, and tense affect.  Judgment and insight were noted to be fair, with normal and appropriate thoughts.  Concentration and memory were somewhat impaired.  He also reported having suicidal thoughts without any intent or plan, but denied homicidal thoughts or hallucinations.  The physician diagnosed major depressive affective disorder, single episode, severe degree without psychotic behavior, and assigned a GAF score of 55.  Also in June 2010, the Veteran was prescribed Remeron, an antidepressant.  

A December 2010 private psychiatric/psychological impairment questionnaire documents the Veteran's ongoing mental health treatment for depressive disorder.  A current GAF score of 60 was assigned, and it was noted that the lowest GAF of the past year was 55.  Clinical findings supporting the diagnosis were identified as the following:  poor memory, sleep disturbances, mood disturbances, anhedonia or pervasive loss of interests, feeling of guilt/worthlessness, difficulty thinking or concentration, social withdrawal or isolation, blunt or inappropriate affect, and decreased energy.  Upon evaluation of the Veteran's overall mental condition, the following items were rated as mildly limited (does not significantly affect the individual's ability to perform the activity):  ability to understand and remember one or two-step instructions, and ability to carry out simple one or two-step instructions.  The following were rated as moderately limited (significantly affects- but does not totally preclude the individual's ability to perform the activity):  ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; ability to sustain ordinary routine without supervision; ability to work in coordination with or proximity to others without being distracted by them; ability to make simple work related decisions; ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; ability to interact appropriately with the general public; ability to ask simply questions or request assistance; ability to accept instructions and respond appropriately to criticism from supervisors; ability to get along with co-workers or peer without distracting them or exhibiting behavioral extremes; ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; ability to respond appropriately to changes in the work setting; ability to be aware of normal hazards and take appropriate precautions; and ability to make realistic goals or make plans independently.  Finally, the following were rated as markedly limited (effectively precludes the individual from performing the activity in a meaningful manner): ability to remember locations and work-like procedures; ability to understand and remember detailed instructions; ability to carry out detailed instructions; ability to maintain attention and concentration for extended periods; and ability to travel to unfamiliar places or use public transportation.  

Additionally, the physician noted that the Veteran did not experience episodes of deterioration or decompensation in work or work-like settings that caused him to withdraw or to experience an exacerbation of symptoms.  

The Veteran believes his depressive disorder warrants a higher disability rating.  In his October 2009 substantive appeal, he pointed out that his GAF score of 66 (noted at the December 2007 VA examination) had dropped to 50 by November 2008 (as noted at the November 2008 VA examination).  Again in November 2010, he reported that his recent private treatment indicated that his depression had worsened.  

The Veteran's spouse submitted an April 2009 statement which reported the Veteran's mood swings had worsened, that he did not trust others, especially those in authority, that he argued with his neighbors.  She stated he did not want to leave the house and wanted his family to stay at home with him, although when relatives would visit, the Veteran stayed in his room until they leave.  

Given the evidence as discussed above, the Board concludes that prior to June 25, 2010, an increased initial disability rating in excess of 30 percent for depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence is not warranted.  Prior to that date, the Veteran's psychiatric disability was primarily manifested by symptoms of depressed mood, sleep impairment, and isolation, which are most closely approximated by the assigned initial 30 percent disability rating.  In particular, the Board acknowledges that the GAF score of 50 assigned by the November 2008 VA examiner is inconsistent with the additional findings of the November 2008 VA examination, including that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  Moreover, the November 2008 GAF score of 60 is inconsistent with both prior and subsequent GAF scores (65 in January 2007, 66 in December 2007, and 65 in April 2009), which further diminishes its probative value.  Therefore, to the extent that the Veteran asserts that the GAF score assigned by the November 2008 VA examiner warrants an increased disability rating, the Board affords that finding little probative weight, as it is inconsistent with the other evidence of record, especially the November 2008 examination report findings and other contemporaneous GAF scores and medical evidence.  

Additionally, after full consideration of the evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board finds that an increased disability rating of 50 percent is warranted for the period on appeal from June 25, 2010.  From that date, the Veteran's psychiatric disability was primarily manifested by symptoms of depression, sleep impairment, irritability, tense affect, impaired concentration and memory, and suicidal thoughts, with an assigned GAF score of 55 being representative of moderate symptoms which are most closely approximated by an increased 50 percent disability rating.  

However, the Veteran's symptoms do not meet the rating criteria for a higher 70 percent or 100 percent disability rating for any period on appeal.  While there is an isolated reference to suicidal ideation, a criterion for a 70 percent rating, the Veteran has not displayed obsessional rituals which interfere with routine activities, speech impairments, near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control with periods of violence, or neglect of personal appearance and hygiene.  Moreover, he has not displayed gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; inability to maintain minimal personal hygiene; disorientation to time or place; or memory loss for the names of close relatives, his own occupation, or his own name.  

Thus, the Board finds that the Veteran's symptoms have resulted in the required level of occupational and social impairment for a disability rating of 50 percent for the rating period from June 25, 2010, but no earlier, and to that extent, the appeal is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


II.C.  Increased Rating - Cervical & Thoracolumbar Spine  

The Veteran seeks entitlement to increased initial disability ratings in excess of 10 percent prior to March 16, 2012, and increased disability ratings in excess of 20 percent thereafter, for DDD and spondylosis of the cervical spine, and for DDD, spondylosis, and spondylolisthesis of the lumbar spine, with DJD of the thoracic spine.  

The Veteran's service-connected lumbar and thoracic spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5243 regarding Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5243 (2014).  The rating schedule directs that IVDS is to be evaluated under either the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based Upon Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine provides the following:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

As noted above, IVDS may also be evaluated under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note 2.  

After a full review of the record, and as discussed below, the Board concludes that increased initial disability ratings in excess of 10 percent prior to March 16, 2012, and increased disability ratings in excess of 20 percent thereafter, for DDD and spondylosis of the cervical spine, and for DDD, spondylosis, and spondylolisthesis of the lumbar spine, with DJD of the thoracic spine, are not warranted.  


II.C.1.  Prior To March 16, 2012

The Veteran's service treatment records document complaints of neck and back pain in June 2006, with subsequent x-ray findings of DDD of the cervical spine, and lumbar and thoracic spondylosis.  The Veteran also complained of left upper extremity pain and numbness, which was assessed in April 2007 as mild, acute cervical radiculopathy.  

The Veteran was first afforded a VA examination regarding his cervical and thoracolumbar spine in December 2007.  He reported daily neck pain, with radiation into his left arm, as well as daily mid-back and low-back pain and stiffness.  He did not report any incapacitating episodes within the last twelve months.  Upon physical examination, the cervical spine showed paraspinal tension without tenderness or crepitus.  Regarding the thoracolumbar spine, paraspinal tension and tenderness were noted.  The following range of motion findings were documented regarding the cervical spine:  flexion to 45 degrees, extension to 40 degrees, bilateral lateral flexion to 40 degrees, and bilateral lateral rotation to 70 degrees.  The following range of motion findings were documented regarding the thoracolumbar spine:  flexion to 90 degrees, extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, and bilateral lateral rotation to 45 degrees.  Pain was noted throughout cervical and thoracolumbar range of motion testing, but no additional loss of range of motion was noted upon repetition.  A straight-leg raising test was negative and sensation was normal in the upper and lower extremities.  Following a review of x-ray studies, the examiner diagnosed DDD/spondylosis of the cervical spine, with no evidence of neuropathy, and DDD with spondylosis/spondylolisthesis of the lumbar spine, with DJD of the thoracic spine.  

A subsequent VA spine examination was conducted in November 2008.  At that time, the Veteran reported occasional neck pain with popping and grinding, in addition to pain and stiffness in his lower back.  He denied any incapacitating events or flare ups.  Upon physical examination, the cervical spine showed tenderness, without crepitus upon palpation.  Regarding the thoracolumbar spine, tenderness was noted over the sciatic notches.  The following range of motion findings were documented regarding the cervical spine:  flexion to 40 degrees, extension to 35 degrees, right lateral flexion to 35 degrees, left lateral flexion to 30 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 60 degrees.  The following range of motion findings were documented regarding the thoracolumbar spine:  flexion to 65 degrees (with pain beginning at 20 degrees), extension to 30 degrees (with pain beginning at 20 degrees), right lateral flexion to 25 degrees (with pain beginning at 25 degrees), left lateral flexion to 30 degrees (with pain beginning at 30 degrees), and bilateral lateral rotation to 30 degrees (with pain beginning at 30 degrees).  Pain was also noted throughout cervical spine range of motion testing, but there was no additional loss of range of motion noted upon repetition in either the cervical or thoracolumbar spine.  Straight-leg raising tests were negative, with no objective evidence of radiculopathy or neurological functional impairment in the upper extremities, and the Veteran denied any neurological impairment related to his thoracolumbar spine.  

Private medical records contained within SSA disability records document a November 2007 Comprehensive Consultation Report which notes the Veteran's report of chronic neck and back pain.  A physical examination revealed that coordination, gait, and sensory functions were normal.  The noted impression was irritative cervical radiculopathy, and irritative thoracic and lumbar radiculopathy by history.  Thereafter, physical examinations of the lumbar spine are documented in January 2008, February 2008, and May 2008 follow up visits.  At each time, the examining physician documented range of motion findings regarding the lumbar spine were "100% of normal for [the Veteran's] age."  Sensory and motor examinations were normal, with no atrophy of the lower extremities.  The diagnosis at each visit was irritative cervical, thoracic, and lumbar radiculopathy.  

A May 2009 medical consultant response contained within SSA disability records notes the private diagnoses of irritative radiculopathy as discussed above.  Notably, the medical consultant stated that the list of radiculopathy diagnoses common in the private treatment records are "indicative more of a treatment approach than any actual confirmed [diagnoses]."  

The Veteran submitted a May 2010 statement which reported that his neck, back, and nerve conditions required him to take morphine and justified an increased disability rating.  He also stated that he could not see the application of DeLuca, or consideration of his pain, in his disability rating.  

In November 2010, the Veteran requested an addendum opinion regarding MRI results from August 2006 and MRI/EMG results from April 2007.  He asserted that the test results, which used words such as significant, moderate, moderately severe, and severe to describe his cervical, thoracic, and lumbar spine conditions, justified a disability rating in excess of 10 percent.  Additionally, he requested separate disability ratings for individual conditions such as spinal stenosis, spondylolisthesis, degenerative arthritis of the spine, cervical radiculopathy, and disc bulging.  Finally, he asserted that the December 2007 VA examiner failed to use a tool to measure range of motion in his neck and back and as such, the documented measurements were falsified.  He stated that he reported this after the initial rating decision and that as a result, the November 2008 VA examination was ordered.  

After considering the evidence as discussed above, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an initial disability rating in excess of 10 percent prior to March 16, 2012.  

The Board notes that for an increased 20 percent evaluation under DC 5243, the Veteran must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.  Upon VA examination in December 2007, forward flexion of the cervical spine was 45 degrees, with a combined range of motion of 305 degrees.  Forward flexion of the thoracolumbar spine was 90 degrees, with a combined range of motion of 245 degrees.  At the November 2008 VA examination, forward flexion of the cervical spine was 40 degrees, with a combined range of motion of 250 degrees.  Forward flexion of the thoracolumbar spine was 65 degrees, with a combined range of motion of 210 degrees.  Additionally, neither VA examination revealed muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not have any limitation of motion or any type of spinal ankylosis required for an increased 30, 40, 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application because the evidence of record prior to March 16, 2012 does not document any incapacitating episodes with bed rest prescribed by a physician.  See id, Formula for Rating IVDS.  

The Board notes that the Veteran is competent to report his observable symptoms, including neck and back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran has reported constant, chronic neck and back pain, such pain is contemplated by the assigned disability ratings.  See 38 C.F.R. § 4.59.  

Moreover, the Veteran's request for separate disability ratings for each of his diagnosed spine conditions would constitute impermissible pyramiding, as he is already being compensated for symptomatology produced by the spine conditions as a whole.  See 38 C.F.R. § 4.14.  

Finally, to the extent that the Veteran alleges inadequacy in the December 2007 VA examination, the Board finds that measurements taken during VA examinations can be presumed to have been made through the use of a goniometer as this is the usual practice of VA examiners when conducting VA examinations for rating purposes.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) ("There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties,'" quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  Thus, measurements taken at the December 2007 VA examination are found to be accurate and probative in describing the Veteran's current level of symptomatology for rating purposes.  

Regarding the Veteran's November 2010 statement concerning cervical radiculopathy, the Board acknowledges that private treatment records contain references to cervical, thoracic, and lumbar radiculopathy.  However, the Board finds that the Veteran's statements and the unsupported references in private treatment records are outweighed by the detailed findings contained within VA examinations discussed above which do not document any neurological impairment.  Moreover, even though the most recent VA examination in March 2012 documents a positive straight-leg raising test, the examiner specifically noted that there was no radicular pain or other signs or symptoms of radiculopathy or other neurologic abnormality.  Additionally, the May 2009 statement of the SSA medical consultant noted that the references to cervical, thoracic, and lumbar radiculopathy were "indicative more of a treatment approach than any actual confirmed [diagnoses]."  
Therefore, the Board declines to assign a separate rating based upon neurological impairment.  To the extent the Veteran wishes to file a separate claim for a neurological condition such as radiculopathy, he is free to do so with the AOJ.  

Thus, the Board finds that the assigned 10 percent initial disability ratings are appropriate to compensate the Veteran for his cervical and thoracolumbar spine disabilities which result in noncompensable limitation of motion, with painful motion entitled to the minimum compensable rating, prior to March 16, 2012.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent prior to March 16, 2012.  The preponderance of the evidence is against the Veteran's claims of entitlement to increased initial disability ratings in excess of 10 percent prior to March 16, 2012, and the claims must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.C.2.  From March 16, 2012

The Veteran was most recently afforded a VA examination concerning his cervical and thoracolumbar spine in March 2012.  At that time, the Veteran reported constant neck and back pain, treated with prescription narcotic pain medication.  He denied any flare ups impacting the function in his neck or back.  The following range of motion findings were documented regarding the cervical spine:  flexion and extension to 30 degrees (with pain beginning at 30 degrees), bilateral lateral flexion to 40 degrees (with pain beginning at 40 degrees), and bilateral lateral rotation to 60 degrees (with pain beginning at 60 degrees).  The following range of motion findings were documented regarding the thoracolumbar spine:  flexion to 50 degrees (with pain beginning at 50 degrees), extension to 10 degrees (with pain beginning at 10 degrees), and bilateral lateral flexion and bilateral lateral rotation to 20 degrees (with pain beginning at 20 degrees).  There was no additional loss of range of motion noted upon repetition in either the cervical or thoracolumbar spine  Functional loss in the cervical and thoracolumbar spine was noted as pain on movement and less movement than normal.  Physical examination revealed no tenderness, guarding, or muscle spasm in either the cervical or thoracolumbar spine.  Muscle strength, reflex, and sensory tests were all normal, with no radicular pain or other signs or symptoms of radiculopathy, and no other neurological abnormalities related to the cervical or thoracolumbar spine, although a positive straight leg raising test was documented.  The Veteran's IVDS of the cervical spine was documented, without any incapacitating episodes.  Likewise, the examiner noted the Veteran's IVDS of the thoracolumbar spine, which caused incapacitating episodes over the past 12 months lasting at least 2 weeks but less than 4 weeks.  The Veteran's use of a cane for ambulation was also documented, but the examiner noted that the Veteran's neck, back, and knee disabilities each contributed to the Veteran's need for a cane, and he could not attribute a relative contribution of each without resorting to baseless speculation.  Finally, the examiner noted that the Veteran's thoracolumbar spine condition impacted his ability to work, while the Veteran's cervical spine condition did not.  The Veteran reported that during his last 18 months of active service, he was on light duty, and that he had not been employed since his discharge in May 2007.  

A January 2014 SSA decision, which found the Veteran disabled from February 2011, noted the Veteran's DDD and spondylosis of the cervical and. lumbar spine as well as DJD of the thoracic spine, which resulted in decreased range of motion, positive bilateral straight leg testing, incapacitating episodes, and chronic pain.  

After considering the evidence as discussed above, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an increased disability rating in excess of 20 percent from March 16, 2012.  

The Board notes that for an increased 30 percent evaluation of his cervical spine disability under DC 5243, the Veteran must demonstrate forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5243.  For an increased 40 percent disability rating for his thoracolumbar spine disability, he must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

As noted above, upon VA examination in March 2012, forward flexion of the cervical spine was to 30 degrees and forward flexion of the thoracolumbar spine was to 50 degrees.  No favorable or unfavorable ankylsosis, required for an increased 40, 50, or 100 percent disability rating, was noted.  

The Board has considered the provisions for evaluating IVDS regarding the Veteran's thoracolumbar spine disability, as the March 2012 VA examiner identified that he experience incapacitating episodes as a result of his thoracolumbar spine which lasted 2 weeks but less than 4 weeks in the previous 12 months.  Under the Formula for Rating IVDS, an increased 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS.  As the Veteran's documented incapacitating episodes regarding his thoracolumbar spine did not last at least 4 weeks in the previous 12 months, an increased disability rating is not warranted under the Formula for Rating IVDS.  

The Board notes that the Veteran is competent to report his observable symptoms, including neck and back pain.  See Layno, 6 Vet. App. 465.  Although the Veteran has reported constant, chronic neck and back pain, such pain is contemplated by the assigned disability ratings.  See 38 C.F.R. § 4.59.  

Moreover, the Veteran's request for separate disability ratings for each of his diagnosed spine conditions would constitute impermissible pyramiding, as he is already being compensated for symptomatology produced by the spine conditions as a whole.  See 38 C.F.R. § 4.14.  

Thus, the Board finds that the assigned 20 percent disability ratings from March 16, 2012 are appropriate to compensate the Veteran for his cervical and thoracolumbar spine disabilities.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 percent from March 16, 2012.  The preponderance of the evidence is against the Veteran's claim of entitlement to increased disability ratings in excess of 20 percent from March 16, 2012, and the claims must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.D.  Increased Rating - Right Knee  

The Veteran also seeks entitlement to an initial compensable disability rating prior to November 20, 2008, and an increased disability rating in excess of 10 percent thereafter, for degenerative joint disease (DJD) of the right knee.  

The Veteran's right knee DJD is rated under DC 5260, for limitation of motion of the leg.  See 38 C.F.R. § 4.71a, DC 5260 (2014).  

Under DC 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable rating, limitation to 45 degrees warrants a 10 percent rating, limitation to 30 degrees warrants a 20 percent rating, and limitation to 15 degrees warrants a maximum 30 percent rating.  See id.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.  

II.D.1.  Prior to November 20, 2008

The Veteran's service treatment records document his complaints of right knee pain.  A February 2007 right knee examination noted positive crepitus, without swelling and normal strength intact, which was diagnosed as osteoarthritis and strain of the right knee.  

Private treatment records document the Veteran's complaint of right knee pain in October 2007; however, a physical examination was not conducted at that time.  

The Veteran was first afforded a VA examination concerning his right knee in December 2007.  At that time, he complained of daily right knee pain and stiffness.  He reported that he injured his right knee while running in 1996 and was treated for right knee strain which resolved.  In 2003, he had recurring right knee pain without trauma, that was eventually diagnosed as osteoarthritis and confirmed upon x-ray during the VA examination.  A physical examination showed crepitus, but no tenderness or effusion.  A drawer's test was negative, and there was no laxity noted.  Range of motion was full, with flexion and extension to 140 degrees without pain or additional loss of range of motion upon repetition.  His use of a cane was also documented, as a result of his knee and back disabilities, with some effect on his daily activities.  

Given the above evidence, the Board finds that an increased disability rating of 10 percent is warranted for the Veteran's right knee disability prior to November 20, 2008.  

First, a compensable disability rating is not warranted based upon limitation of motion findings under DCs 5260 or 5261.  As documented in the December 2007 VA examination discussed above, the Veteran does not have limitation of motion which would result in a compensable rating under DC 5260 or 5261.  Under DC 5260, full flexion of a leg to 140 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, full extension of a leg to 0 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a , DC 5261.  

However, the Board is mindful of the Veteran's complaints of pain in his right knee.  As noted above, painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Moreover, as discussed above, x-ray results from the December 2007 VA examination document evidence of arthritis in the Veteran's right knee.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved; however, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion findings must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. (emphasis added).  

Therefore, the Board finds that the Veteran is entitled to a 10 percent disability rating for his right knee disability prior to November 20, 2008, which adequately contemplates his complaints right knee pain.  

The Board has also considered whether an additional disability rating is warranted under DC 5257; however, as noted in the December 2007 VA examination, there was no instability or laxity noted regarding the Veteran's right knee.  Thus, he is not entitled to a higher disability rating under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  

The Board has also considered application of DC 5258, under which a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that while the December 2007 VA examiner noted some right knee crepitus, he did not document any episodes of locking and specifically noted there was no effusion.  Therefore, an increased disability rating is not warranted under DC 5258.  

Finally, the record does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  Id., DCs 5256, 5259, 5262, 5263.  

Thus, the preponderance of evidence of record weighs in favor of the Veteran's claim of entitlement to a compensable initial disability rating of 10 percent for his right knee disability, and the claim is granted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.D.2.  From November 20, 2008

The Veteran was afforded a subsequent VA examination of his right knee in November 2008.  At that time, he reported pain in his right knee.  He denied swelling, incapacitating events, or flare ups, and reported use of a brace and a cane.  Physical examination noted some tenderness, without heat, erythema, or effusion.  The joint and ligaments were tight, with a negative drawer and McMurray signs.  Range of motion was to 110 degrees with pain beginning at 110 degrees.  There were no other indications of functional limitation, and there was no loss of range of motion upon repetition.  

The Board notes that the objective findings discussed above followed a recitation of the Veteran's history of right knee disability.  However, the objective findings refer to his left knee.  The Board notes that this appears to be a typographical or dictation error within the examination report, as there were separate objective findings regarding the left knee contained in a previous location within the examination report, and the objective findings as discussed above followed a recitation of history of right knee disability.  Moreover, an addendum VA opinion obtained in January 2010 clarified that the findings discussed above, as reported in the November 2008 VA examination, pertained to the Veteran's right knee.  

A January 2010 private orthopedic consultation contained within SSA disability records documents the Veteran's complaint of right knee pain and an occasional feeling of giving out.  He also reported past injections in his right knee which provided some short-term relief.  Upon examination, there was some obvious thickening in bone formation medially, consistent with degenerative changes, along with evidence of patellofemoral crepitation, although there was no evidence of effusion or tenderness.  X-rays confirmed fairly significant tricompartmental degenerative changes in the right knee.  The orthopedic surgeon had concerns about doing surgery and instead recommended an injection.  

A January 2014 SSA decision, which found the Veteran disabled from February 2011, noted the Veteran's DJD of his right knee which resulted in decreased range of motion, thickening of the bone formation medially consistent with degenerative changes as shown by x-ray, patellofemoral crepitus, and chronic pain.  The Veteran was noted to be limited to standing for 10 minutes, walking one block, and required the use of a cane at all times due to the combination of his knee and spine problems 

The Veteran submitted a May 2010 statement which questioned why his right knee, which required a right knee replacement per his orthopedic doctors, only received a noncompensable disability rating.  He also stated that he could not see the application of DeLuca, or consideration of his pain, in his disability rating.  

In November 2010, the Veteran asserted that the December 2007 VA examiner failed to use a tool to measure range of motion in his knee and as such, the documented measurements were falsified.  He stated that he reported this after the initial rating decision and that as a result, the November 2008 VA examination was ordered.  Therefore, he believed that his right knee should be effective June 2007, as his other conditions, and that his right knee pain and need for a total right knee replacement justified an increased 30 percent disability rating.  

To the extent that the Veteran alleges inadequacy in the December 2007 VA examination, the Board finds that measurements taken during VA examinations can be presumed to have been made through the use of a goniometer as this is the usual practice of VA examiners when conducting VA examinations for rating purposes.  See Ashley, 2 Vet. App. at 308.  Thus, measurements taken at the December 2007 VA examination are found to be accurate and probative in describing the Veteran's current level of symptomatology for rating purposes.  

Given the above evidence, the Board finds that an increased disability rating in excess of 10 percent for the Veteran's right knee disability is not warranted from November 20, 2008.  

First, an increased disability rating in excess of 10 percent is not warranted based upon limitation of motion findings under DCs 5260 or 5261.  As documented in the November 2008 VA examination and the January 2010 VA addendum opinion discussed above, the Veteran does not have limitation of motion which would result in a compensable rating under DC 5260 or 5261, as his range of motion in the right knee was to 110 degrees.  

Again, the Board is mindful of the Veteran's complaints of pain in his right knee.  As noted above, painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Moreover, as discussed above, x-ray results from the December 2007 VA examination document evidence of arthritis in the Veteran's right knee.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved; however, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion findings must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. (emphasis added).  

For an increased rating of 20 percent under DC 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. (emphasis added).  The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a , DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his right knee condition.  Therefore, even given the existing x-ray evidence of right knee arthritis, the evidence is not does not warrant an increased 20 percent rating under DC 5003.  

The Board has also considered whether an additional disability rating is warranted under DC 5257; however, as noted in the December 2007 VA examination, there was no instability or laxity noted regarding the Veteran's right knee.  Thus, he is not entitled to a higher disability rating under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  

The Board has also considered application of DC 5258, under which a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that while the December 2007 VA examiner noted some right knee crepitus, he did not document any episodes of locking and specifically noted there was no effusion.  Therefore, an increased disability rating is not warranted under DC 5258.  

Finally, the record does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  Id., DCs 5256, 5259, 5262, 5263.  

Thus, the preponderance of evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for his right knee disability from November 20, 2008, and the claim is denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities (including gout; depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence; DDD and spondylosis of the cervical spine; DDD, spondylosis, and spondylolisthesis of the lumbar spine, with DJD of the thoracic spine; and DJD of the right knee) that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An initial disability rating in excess of 20 percent for gout is denied.  

An increased disability rating of 50 percent for depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence is granted from June 25, 2010, but no earlier.  

An initial disability rating in excess of 10 percent prior to March 16, 2012, and an increased disability rating in excess of 20 percent thereafter, for DDD and spondylosis of the cervical spine, is denied.  

An initial disability rating in excess of 10 percent prior to March 16, 2012, and an increased disability rating in excess of 20 percent thereafter, for DDD, spondylosis, and spondylolisthesis of the lumbar spine, with DJD of the thoracic spine, is denied.  

An initial 10 percent disability rating prior to November 20, 2008 for DJD of the right knee is granted; an increased disability rating in excess of 10 percent thereafter, is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's TDIU claim.  

The Veteran filed a claim for an increased disability rating in October 2008.  The evidence of record, including private treatment records, SSA disability records, and the Veteran's lay statements, indicate that he is unable to work due to a combination of his service-connected disabilities.  

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2014).

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

The Veteran's is rated for the following service-connected disabilities:  depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence (30 percent from June 1, 2007, 50 percent from June 25, 2010, and 100 percent from March 16, 2012); left knee DJD (30 percent from June 1, 2007); gout (20 percent from June 1, 2007); DDD with spondylosis/spondylolisthesis, lumbar spine and DJD, thoracic spine (10 percent from June 1, 2007 and 20 percent from March 15, 2012); DD and spondylosis, cervical spine (10 percent from June 1, 2007 and 20 percent from March 15, 2012); DJD, right hand, and tendonitis, left hand (10 percent from June 1, 2007); DJD right shoulder (10 percent from June 1, 2007); DJD left shoulder (10 percent from June 1, 2007); eczema (10 percent from June 1, 2007); DJD right knee (10 percent from June 1, 2007); and sinusitis, vasomotor rhinitis, gastroesophageal reflux disease (GERD), and erectile dysfunction (all rated as noncompensable from June 1, 2007).  

Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 from June 25, 2010, because at that time he had at least one disability rated at 40 percent or more, with additional service-connected disabilities that brought his combined disability rating to 70 percent or more.  Therefore, the issue is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, or in other words, "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran has consistently reported that he has not worked since his discharge from active service.  Additionally, SSA disability records indicate that the Veteran was found to be disabled from February 2011.  Previous VA examinations indicate some functional effects from various service-connected disabilities.  In November 2008, a VA examiner provided an addendum opinion specifically regarding the issue of TDIU, and stated that the Veteran's medical problems did not justify a finding of unemployability, but that his psychiatric problems may be the cause of unemployability.   

The Veteran's private physicians have opined that the Veteran is unable to work.  

Given the conflicting evidence of record, the Board finds that an opinion as to the collective functional impact of all of the Veteran's service connected disabilities on his employability would be beneficial.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure or follow a substantially gainful occupation).  

Therefore, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the functional impact of all of his service-connected disabilities on his employability.  The examiner should consider the Veteran's level of education, special training, and previous work experience in making this determination, without regard to nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Moreover, although the Veteran does not meet the schedular requirements for a TDIU prior to June 25, 2010, this does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, upon remand, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating on an extraschedular basis prior to June 25, 2010.  

Finally, upon remand, any updated private or VA treatment records should be obtained and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim, such as treatment records and vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records and private treatment records, with authorization from the Veteran as necessary.  Document all efforts to obtain such records, including any negative replies, and associate all received records, if any, with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the functional impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.  

Specifically, the examiner must provide an opinion as to the functional impact of the Veteran's service-connected disabilities (depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence; left knee DJD; gout; DDD with spondylosis/spondylolisthesis, lumbar spine and DJD, thoracic spine; DD and spondylosis, cervical spine; DJD, right hand, and tendonitis, left hand; DJD right shoulder; DJD left shoulder; eczema; DJD right knee; sinusitis; vasomotor rhinitis; GERD; and erectile dysfunction) upon his ability to secure or follow a substantially gainful occupation.  

The examiner should discuss the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, readjudicate the Veteran's TDIU claim, with specific consideration of TDIU on an extraschedular basis prior to June 25, 2010.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and allow an appropriate time for response.  Then return the matter to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


